Citation Nr: 0920992	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected right shoulder disability.

2.  Entitlement to service connection for right arm and hand 
condition secondary to service-connected right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had service in the Arkansas National Guard from 
September 1982 to September 1988, with active service from 
March 1983 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

The issue of service connection for right arm and hand 
condition secondary to service-connected right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right hand is dominant.

2.  The Veteran's right shoulder disability is not productive 
of fibrous union of the humeral head, nonunion of the humeral 
head (false flail joint) or loss of the humeral head (flail 
joint).

3.  The Veteran's right shoulder disability is productive of 
degenerative joint disease of the acromioclavicular joint and 
shoulder joint with limitation of abduction to no more than 
30 degrees and loss of functional use of the right shoulder 
due to chronic pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the service-connected right shoulder disability 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 
5202 (2008).

2.  The criteria for a separate disability rating of 40 
percent, but no higher, for degenerative joint disease of the 
right shoulder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the Veteran in 
April 2003, March 2005, November 2005 and May 2008, that 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  In the May 2008 notice, he was advised that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary 
to establish entitlement to an effective date should benefits 
be granted.  

The Board acknowledges that the notice letters sent to the 
Veteran in April 2003, March 2005 and November 2005 do not 
fully meet the requirements set forth in Vazquez-Flores, but 
the May 2008 notice does, although it is not sufficient as to 
timing.  However, any prejudice caused by the late notice has 
been cured by content-compliant notice and subsequent 
adjudication in a September 2008 Supplemental Statement of 
the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (defects in timing of notice may be cured by 
affording the Veteran appropriate notice and subsequent 
adjudication).  For these reasons, the Board finds that the 
Veteran will not be prejudiced by the adjudication of his 
claim at this time.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
February 2003 and September 2006.  Significantly, the Board 
observes that he does not report that the condition has 
worsened since he was last examined, and thus a remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Factual Background

The Board has reviewed all the evidence of record, which 
consists of the Veteran's statements and testimony; the 
report of the VA examinations conducted; and VA treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

In a May 2001 rating decision, service connection was granted 
for an avulsion fracture of the anterior aspect of the right 
shoulder, status post Putti-Platt reconstruction (hereafter 
right shoulder disability).  The right shoulder disability 
was evaluated as 20 percent disabling under Diagnostic Code 
5202 for infrequent episodes of dislocation of the 
scapulohumeral joint with guarding of the arm movements only 
at the shoulder level.  By rating action issued in March 
2002, a 30 percent disability rating was awarded under 
Diagnostic Code 5202 effective in June 2001.  In September 
2002, the Veteran filed a claim seeking a higher disability 
rating.  

At a VA examination conducted in February 2002, the Veteran 
reported that his right shoulder dislocates at least three 
times a week.  His wife is able to help him reduce it so that 
he does not have to seek medical attention.  He complained of 
pain and tenderness along the shaft of the clavicle and 
towards sternoclavicular articulations.  He also complained 
of tenderness to light palpation about the shoulder soft 
tissues due to his most recent dislocation that occurred the 
night before the examination.  On examination, he was capable 
of active range of motion of abduction to 60 degrees, 
external rotation to 50 degrees and internal rotation to 70 
degrees.  X-rays revealed a large ossification area medial to 
the surgical neck of humerus.  This mass was adjacent to, if 
not in contact with, the inferior glenoid area.  In addition, 
minimal spurring and marginal sclerosis were seen at the 
acromioclavicular joint, although the acromiohumeral space 
appeared well preserved.  The diagnoses were remote Putti-
Platt reconstruction procedure of the right shoulder with 
recurrent dislocation by history, and loss of range of motion 
(partial ankylosis) of the right shoulder secondary to the 
above.  

VA treatment records show the Veteran's continued treatment 
for complaints of pain, weakness and restricted range of 
motion of the right shoulder.  On orthopedic consultation in 
November 2002, physical examination of the right shoulder 
revealed he was very tender over the acromioclavicular joint 
towards the distal portion of the clavicle.  He could not 
abduct past 30 to 40 degrees, and could not externally rotate 
more than 20 degrees.  He would not forward elevate his arm 
based on pain.  His strength was untestable.  The assessment 
was tendinosis versus adhesive capsulitis.  

A magnetic resonance imaging (MRI) study conducted in 
November 2002 revealed outlet stenosis with impingement 
changes on the rotator cuff and impaction erosions on the 
humeral head; rotator cuff tendiopathy/tendinitis with 
peritendinous inflammation but no evidence of retear; and 
Bankari equivalent and Hill-Sachs equivalent lesions 
consistent with chronic shoulder dislocation suggestive of 
macro instability as an exacerbating cause of the persistent 
right shoulder symptoms.  

At orthopedic consult in February 2003, physical examination 
revealed there was forward flexion of 110 degrees, horizontal 
elevation (abduction) to 95 degrees, external rotation of 50 
degrees and internal rotation to the level of his buttock.  
He had negative lift off test.  He was diffusely tender with 
palpation over the anterior joint and over the 
acromioclavicular joint.  The assessment was right shoulder 
instability, status post capsular shift procedure with 
rotator cuff tendinitis.  

On VA examination in February 2003, the examiner noted that 
the Veteran ambulated into the clinic using a cane in his 
left hand and walking in a very guarded fashion.  His gait 
was tandem, but his arms did not follow in a normal 
progression.  He held his right arm very close to his side 
with the elbow flexed at about 60 degrees.  The Veteran 
reported that his pain in the right shoulder and his 
functionality has gotten progressively worse.  On physical 
examination, the Veteran was initially guarded secondary to 
pain.  He started the exam stating "you are not going to get 
my shoulder to move very much today, because my shoulder 
hurts.  I tried to take some pain medicine this morning, but 
it hurts."  The examiner offered him a chance to reschedule, 
but he declined.

On exam, range of motion of the right shoulder was 
approximately 30 degrees of abduction before he complained of 
pain, and 90 degrees of forward flexion before he complained 
of pain.  Internal rotation was to the level of the buttock.  
He had no external rotation as he did not attempt this saying 
the maneuver caused him too much pain.  Hawkins sign was 
negative.  He had good strength on Hawkins testing.  Jobst 
test also showed he had good strength and no breakaway of his 
arm.  He did have exquisite tenderness over the 
acromioclavicular joint.  X-rays revealed evidence of 
inferior osteophyte formation on the anterior-inferior aspect 
of the humerus, but this did not appear to be an ankylosing 
sort of lesion.  There was also some evidence of glenohumeral 
arthritis with osteophyte formation also on the inferior 
aspect of the glenoid.  There was an inferior osteophyte on 
the distal clavicle and some evidence of acromioclavicular 
joint arthritis.  

The assessment was status post anterior stabilization 
procedure in 1985 in the right shoulder.  The examiner stated 
that the Veteran's right shoulder pain would be diagnosed as 
rotator cuff tendinitis versus tendinosis and also there may 
be some evidence of frozen shoulder or adhesive capsulitis 
secondary to inadequate rehabilitation of the right shoulder.  
The examiner further stated that the Veteran's limitation as 
it stands now does not allow him to be functional with the 
right upper extremity.  He is right hand dominant but is 
unable to lift anything over two pounds.  He cannot lift in 
front of him or abduct to the side without difficulty.  So at 
this time, he is not able to perform any upper extremity 
activity with the right upper extremity.  

Subsequent VA treatment records continue to show the Veteran 
received treatment for complaints of right shoulder pain, 
including multiple rounds of physical therapy.  He has 
continued to have significant restriction of range of motion 
and tenderness to palpation over the entire shoulder area, 
especially at the acromioclavicular joint and bicep groove.  
X-rays taken in February 2006 revealed moderate degenerative 
changes of the glenohumeral joint that had progressed since 
the prior study done in May 2003.  There was also a large 
calcification projected just inferior to the glenohumeral 
joint that was present before and may represent a loose body 
in the joint space.  There was at least mild degenerative 
changes of the acromioclavicular joint.  The impression was 
degenerative changes with progression since 2002.  

A March 2006 MRI study revealed there was osteoarthritis of 
the acromioclavicular joint, degenerative changes in the 
shoulder joint with some subcortical degenerative cysts in 
the humeral head, and apparent chondromalacia.  There were 
some degenerative changes noted in the glenoid as well.  The 
impression was osteoarthritis involving the acromioclavicular 
joint and the shoulder joint.

The Veteran underwent VA examination again in September 2006.  
At this examination, he complained of dislocations at least 
three times a month, most of the time when he is in bed 
asleep.  His referred that his last dislocation was two weeks 
before.  He reported his pain to be 7 or 8 on a scale of 10 
with any use of the right shoulder.  On physical examination, 
he complained of discomfort about the trapezius and the 
anterior shoulder.  He was able to abduct the shoulder to 60 
degrees and forward flex to 75 degrees.  Internal rotation 
was to 70 degrees, and external rotation was to 65 degrees.  
His motor strength was 3+ in all directions.  His motion in 
the right shoulder was painful.  X-rays showed the 
glenohumeral relationship to be normal, but there was a bony 
density coming off the humeral head that protrudes down below 
the glenoid.  There was also degenerative changes in the 
acromioclavicular joint.  The diagnosis was chronic 
instability of the right shoulder with degenerative changes.  
In commenting on the Veteran's functioning, the examiner 
stated that he has essentially no functional use of his right 
upper extremity regarding shoulder motion.  His daily 
activities are affected in that he cannot use his right 
shoulder for lifting or anything other than elbow and hand-
type activities.  One or two lifts and he refused to further 
lift his arm, indicating he does have additional limitation 
following repetitive use.  During his dislocations he would 
obviously have pain and additional limitation until he was 
relocated.  He also has instability.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical 
evidence shows that the Veteran is right-hand dominant, his 
right shoulder disability affects his major extremity.  Thus 
only the criteria related to the major upper extremity will 
be discussed.

Diagnostic Code 5202 for impairment of the humerus provides 
for a 30 percent evaluation for recurrent dislocation of the 
scapulohumeral joint of the major extremity with frequent 
episodes and guarding of all arm movements; with infrequent 
episodes and guarding of movement only at shoulder level, a 
20 percent evaluation is appropriate.  Malunion of the 
humerus, with marked deformity, warrants a 30 percent rating 
for the major arm; and a 20 percent rating is for assignment 
for malunion, with moderate deformity of either extremity.  A 
50 percent rating is warranted for fibrous union of the major 
humerus.  Diagnostic Code 5202 also provides a 60 percent 
disability rating for nonunion of the humerus (false flail 
joint) and an 80 percent disability rating for loss of the 
head of the humerus (flail joint).  38 C.F.R. § 4.71a.

After considering all the evidence, the Board finds that an 
evaluation higher than 30 percent under Diagnostic Code 5202 
is not warranted.  There is no evidence that the Veteran has 
loss of the head of the humerus (flail shoulder) or nonunion 
of the head of the humerus (false flail joint).  Furthermore, 
although there has been some question as to whether the 
Veteran has adhesive capsulitis as the cause of his 
limitation of motion of the right shoulder, there is no 
indication in the medical evidence that this is consistent 
with fibrous union of the humerus.  Thus, a disability rating 
in excess of 30 percent is not warranted under Diagnostic 
Code 5202.

The Board's inquiry does not end here, however, because it is 
required to consider whether the Veteran is entitled to a 
higher or separate evaluation under any other applicable 
diagnostic code.  All potentially applicable diagnostic codes 
must be considered when evaluating a disability.  However, 
care must be taken not to evaluate the same manifestations of 
a disability under more than one applicable code.  This would 
constitute "pyramiding."  38 C.F.R. § 4.14.  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259.

In evaluating the Veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The medical evidence show that the Veteran's right shoulder 
disability is manifested not only by recurrent dislocations 
with guarding of all arm movement, but also degenerative 
joint disease in the right shoulder with limitation of motion 
and increased pain and weakness on repetitive use.  Under the 
facts of this case, the Board finds that the Veteran is 
entitled to a separate rating under Diagnostic Code 5010-5021 
for traumatic arthritis manifested as chronic pain, fatigue, 
weakness and loss of motion of the right shoulder.

Arthritis substantiated by x-ray findings due to trauma, such 
as the Veteran's, is rated under Diagnostic Code 5010, which 
applies the rating criteria for arthritis, degenerative, in 
Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion of the affected joints.  When however, 
the limited motion of the specific joint or joints involved 
would be noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is assigned for each involved 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, or as 20 percent disabling 
when show by x-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

Under the circumstances of this case, a separate rating for 
osteoarthritis under Diagnostic Code 5010 may potentially be 
awarded because it would be a different manifestation of the 
same disability.  See VAOPGCPREC 23-97.  An evaluation under 
Diagnostic Codes 5202 and 5010 would, therefore, not amount 
to pyramiding.  See 38 C.F.R. § 4.14.

Limitation of motion of the arm is evaluated under Diagnostic 
Code 5201.  For the major extremity, Diagnostic Code 5201 
provides a 20 percent rating when motion of the major 
extremity is limited to shoulder level; a 30 percent rating 
for motion limited to midway between the side and shoulder 
level; and a 40 percent rating when motion is limited to 25 
degrees or less from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Standard motion of the shoulder is from 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

After considering all the evidence, the Board finds that a 
separate disability rating of 40 percent is warranted for the 
Veteran's right shoulder disability under Diagnostic Code 
5201.  The medical evidence shows that the Veteran is able to 
raise his arm to at least 30 degrees to the side (i.e., 
abduction).  Although this is greater than 25 degrees or 
less, which would warrant only a 20 percent disability 
rating, when taking into consideration the Veteran's 
functional loss due to pain, fatigue, weakness, etc., the 
Board finds that the degenerative joint disease of the 
Veteran's right shoulder is most consistent with the criteria 
for the next higher rating.  The last two VA examiners opined 
that the Veteran has essentially no functional use of his 
right upper extremity.  In other words, he can only do hand 
and elbow motion, is unable to lift anything over two pounds, 
and is unable to lift in front of him or to the side.  Thus, 
in taking the factors in DeLuca and 38 C.F.R. §§ 4.40 and 
4.45 into consideration, the Board finds that it is because 
of the Veteran's diagnosis of osteoarthritis and the 
examiners' findings of his functional loss that he has been 
granted a separate rating.  A higher rating is, however, not 
warranted under Diagnostic Code 5200 as there is no showing 
of ankylosis because the Veteran continues to have movement 
in the joint.

In conclusion, after examining all the evidence and resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that, under the facts of this case, the Veteran is not 
entitled to a disability rating higher than 30 percent under 
Diagnostic Code 5202; but he is entitled to a separate 
disability rating of 40 percent under Diagnostic Code 5010-
5201 for degenerative joint disease of the right shoulder 
with limitation of motion and functional loss due to chronic 
pain and weakness.  

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran's right 
shoulder disability has produced marked interference with 
employment.  The Board acknowledges that the evidence shows 
he is functionally limited in using the right shoulder, 
especially with lifting; however, this has been taken into 
consideration in the above grant of a separate disability 
rating under Diagnostic Code 5010-5201.  Furthermore, the 
evidence does not show that the Veteran has had frequent 
periods of hospitalization that has interfered with his 
employment or daily life.  He does see the doctor 
occasionally and has undergone physical therapy, but he has 
had no surgery or inpatient rehabilitation as a result of his 
right shoulder disability.
 
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.




ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected avulsion fracture with recurrent 
dislocations of the right shoulder, status post Putti-Platt 
reconstruction, is denied.

Entitlement to a separate disability rating of 40 percent for 
degenerative joint disease of the right shoulder is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


REMAND

The Veteran's appeal was previously before the Board in April 
2008.  At that time, the Board remanded the Veteran's claim 
for service connection for right arm and hand condition to 
obtain a VA neurology examination and an etiology opinion.  
In that remand, the Board acknowledged that the medical 
evidence of record was unclear as to whether the Veteran's 
complaints of right arm and hand numbness and tingling are 
related to his service-connected right shoulder disability 
(as he claims) or are related to degenerative disc disease of 
the cervical spine.  Thus, the Board found that a definitive 
statement as to the cause of the Veteran's right arm and hand 
numbness and tingling was needed to decide the Veteran's 
claim of service connection for this condition.  

The Veteran was provided the requested examination in July 
2008.  The examiner was unable to determine, from the 
physical examination, what was causing the Veteran's symptoms 
and thus requested that an electromyogram be conducted.  This 
was conducted in August 2008 and revealed the Veteran to have 
mild right median neuropathy at the wrist (carpal tunnel 
syndrome), mild right ulnar neuropathy at the elbow (cubital 
tunnel syndrome), and minimal evidence of right C5 
radiculopathy.   In a September 2008 addendum, the examiner 
stated that he did not feel that any of the conditions shown 
on the electromyogram are related to the Veteran's right 
shoulder problems.  

Unfortunately, the Board finds the examiner's opinion to be 
inadequate.  The examiner was requested to provide a complete 
rationale for all opinions given discussing any evidence 
contrary to his/her opinion.  The examiner failed to provide 
any reasoning for his opinion and to discuss the evidence of 
record that is favorable to the Veteran's claim (e.g. 
comments in February 2003, 2004 and 2005 treatment records) 
as requested in the April 2008 remand.  For this reason, 
remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the 
examiner that conducted the August 2008 VA 
neurology examination and ask him to clarify 
his September 2008 opinion as to the 
etiology of the Veteran's complaints of 
right arm and hand numbness and tingling 
(i.e., is it at least as likely as not that 
the Veteran's service-connected right 
shoulder disability, including any change in 
the manipulation of the arm and hand to 
accommodate his shoulder problems, is the 
proximate cause of or has resulted in the 
right arm and hand condition(s) causing his 
complaints of numbness and tingling).  
Furthermore, if the examiner determines that 
the Veteran's service-connected right 
shoulder disability is not the cause of any 
right arm and/or hand condition, the 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not that the right shoulder 
disability aggravates the right arm and/or 
hand condition beyond its baseline severity.

In rendering the requested opinions, the 
examiner is instructed to provide a complete 
rationale for any opinion expressed and to 
discuss the medical evidence of record that 
is contrary to that opinion.  If the 
examiner who conducted the August 2008 
neurology examination is not available, then 
the Veteran's claims file should be 
forwarded to an individual who has the 
requisite experience to answer the questions 
above.  The Veteran should only be scheduled 
for an examination if it is deemed necessary 
by the person providing the opinion.  

2.  Thereafter, the Veteran's claim for 
service connection for right arm and hand 
numbness and tingling should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


